OPINION — AG — **** TEACHER SICK LEAVE AND EMERGENCY LEAVE **** A BOARD OF EDUCATION IS REQUIRED TO PROVIDE A MINIMUM TOTAL OF TEN (10) DAYS OF SICK LEAVE FOR EACH TEACHER FOR A COMBINATION OF ABSENCE DUE TO PERSONAL ILLNESS AND ILLNESS IN THE IMMEDIATE FAMILY. IT IS MANDATORY THAT THE SICK LEAVE PLAN OF THE LOCAL BOARD OF EDUCATION PROVIDE THAT SICK LEAVE IS CUMULATIVE UP TO A TOTAL OF SIXTY (60) DAYS AND THERE IS NO DISTINCTION BETWEEN UNUSED SICK LEAVE FOR PERSONAL ILLNESS AND ILLNESS IN THE IMMEDIATE FAMILY. THE LOCAL BOARD OF EDUCATION IS REQUIRED TO PROVIDE FOR TWO DAYS OF EMERGENCY LEAVE EACH YEAR, WHICH DAYS SHALL NOT BE CHARGEABLE TO SICK LEAVE, BUT THE PURPOSES FOR WHICH EMERGENCY LEAVE MAY BE TAKEN SHALL BE DETERMINED IN THE DISCRETION OF THE LOCAL BOARD OF EDUCATION IN ITS SICK LEAVE AND EMERGENCY LEAVE PLAN. (GARY BUSH) ** SEE OPINION NO. 91-??? (1991) JOSEPH WATT